NO'I` FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPOAR'I`ER

NO. 30106

IN THE INTERMEDIATE COURT OF APPEALS

OF THE STATE OF HAWAfI

RICHARD W. RADUENZEL, Plaintiff-Appellee, v.
DEVON JAMES MONCUR, Defendant-Appellant

  

APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
(CIVIL NO. 1RC08~l~93l0)

ORDER DENYING MARCH 15, 2010 HRAP RULE 40
MOTION FOR RECONSIDERATION OF MARCH 3, 2010 ORDER
OF DlSMlSSAL AND MARCH l6, 2010 AMENDED HRAP RULE 40
MOTION FOR RECONSIDERATION OF MARCH 3, 2010 ORDER OF DISMISSAL
(By: Foley, Presiding Judge, Fujise and Leonard, JJ.)

Upon review of (1) the March 3, 2010 order of
dismissal, (2) Defendant-Appellant Devon James Moncur’s
(Appellant Moncur) March 15, 2010 motion to reconsider the
March 3, 2010 order of dismissal pursuant to Rule 40 of the
Hawafi Rules of Appellate Procedure (HRAP), (3) Appellant
Moncur's March 16, 2010 amended HRAP Rule 40 motion for
reconsideration of the March 3; 2010 order of dismissal, and
(4) the record, we initially note that HRAP Rule 40(a) provides
that "[a] motion for reconsideration may be filed by a party only
within 10 days after the filing of the . . . dispositional
order[.]" Therefore, Appellant Moncur's March 16, 2010 amended
HRAP Rule 40 motion for reconsideration of the March 3, 2010
order of dismissal is untimely under HRAP Rule 40(a).
Additionally, HRAP Rule 40(e) provides that "[o]nly one motion
for reconsideration may be filed by any party[.]" Therefore,
Appellant Moncur's March 16, 2010 amended HRAP Rule 40 motion for

reconsideration of the March 3, 2010 order of dismissal is

unauthorized under HRAP Rule 40(e).

NOT FOR PUBLICATION IN WEST‘S HAWAI‘I REPORTS AND PACIFIC REPGRTER

lt further appears that we did not overlook or
misapprehend any points of law or fact when we entered the
March 3, 2010 order of dismissal, and, thus, Appellant Moncur‘s
March 15, 2010 HRAP Rule 40 motion for reconsideration of the
March 3, 2010 order of dismissal lacks merit.

Therefore, IT IS HEREBY ORDERED that Appellant Moncur's
March 15, 2010 HRAP Rule 40 motion for reconsideration and
March 16, 2010 amended HRAP Rule 40 motion of the March 3, 2010
order of dismissal are denied.'

DATED= H@nolulu, Hawai‘i, march 18, 2010_

v

Presiding Judge